[1] Through the writ of habeas corpus petitioner asks this court to determine that he is held in illegal restraint under two sentences issued out of the justice's court. He claims that the acts found by the court to have been committed by him are not prohibited by any law. He raises no question as to the sufficiency of the criminal complaints that served as the bases of the prosecutions, nor does he question the legality of the act that is alleged to have been violated. *Page 237 
To present his case to us petitioner admits that a trial was had upon each complaint and sets out copies of certain exhibits which he introduced in the trials. There is no claim that these exhibits constitute all of the evidence, and there is nothing before us as to what facts were found by the court. It should be understood that we are not intimating any conclusion as to the propriety of presenting any evidence to us. In the circumstances it is obvious that the writ must be discharged and the petitioner remanded, and such is our order.
Works, P.J., and Craig, J., concurred.